DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 06/20/2022 is acknowledged. Claims 45-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Group III, there being no allowable generic or linking claim. 
Claim Objections
Claim 32 is objected to because of the following informalities:  In line 2 of claim 32, “prostheses” should be changed to “prosthesis”.  Appropriate correction is required.
Drawings
Figures 1-2 do not have uniformly thick, well-defined, sufficiently dark lines. See CFR 1.84(l) which states “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 41 recites the tapered portion provides “a progressively larger profile in a direction from the mitral prosthesis toward the arterial portion”. In the context of the specification of the present invention, the arterial portion is understood to be a distal portion of the elongate catheter body. The claim as written, which is not an originally filed claim, suggests that the tapered portion widens in the distal direction. The specification discloses a tapered portion (876, FIG 21, paragraphs [0126-0128]) which has a progressively smaller profile in the distal direction, not a larger profile. Therefore, the claim contains subject matter which was not described in the specification at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “a mitral prosthesis control device” in line 2. It is unclear if this limitation is referring to the control device for angulation of the mitral prosthesis set forth in claim 22 or intending to recite an additional control device. As written, the claim appears to be setting forth an additional control device but in light of the specification, the control device appears to be the same. For the purpose of examination, the control device of claims 22 and 24 are interpreted to be the same.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control device” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-25, 32, 33, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfarb et al. (US 2013/0253547).
Regarding claim 22, Goldfarb et al. discloses a system for deploying a mitral repair device (abstract, 300, FIGs 47-56), comprising: an elongate catheter body (302, paragraphs [0182-0185]) sized to extend from a peripheral venous site, through the heart, to a peripheral arterial site (The shaft is sized for endovascular delivery of a fixation device to the mitral valve, paragraph [0182], therefore it is understood to be at least sized to extend from a peripheral venous site, through the heart, to a peripheral arterial site); an implantable mitral prosthesis (16, 16’, FIG 48, 54A-54B, paragraph [0185]) disposed between and coupled to a venous portion of the elongate catheter body and an arterial portion of the elongate catheter body (FIG 48; 16 is coupled to a venous and arterial portion of the elongate catheter body by means of mechanical connection through elements of the device); a control device (90, FIG 48 and 54A-54B) disposed in the venous portion of the elongate catheter body (Line 90 extends to a proximal/venous portion of the catheter body) to facilitate angulation of the implantable mitral prosthesis from the venous end (Paragraphs [0139 and 0185-0186]); wherein the implantable mitral prosthesis can be positioned by manipulation of one or both of the venous portion and the arterial portion and the implantable mitral prosthesis can be angled by the control device (Manipulation of the catheter body positions the mitral prosthesis because the prosthesis is constrained to the arterial portion for delivery. Manipulation of one or both of the venous portion and the arterial portion affects the position of the mitral prosthesis. Manipulation of the control device 90 further controls the angle of the mitral prosthesis because 16 can be tensioned or lowered via 90, thus changing the angle).  
Regarding claim 23, Goldfarb et al. discloses the control device comprises a tension member disposed in a peripheral lumen of the venous portion (FIG 48 shows that tension member 90 is received within a lumen of the catheter body, paragraphs [0185-0186]).  
Regarding claim 24, Goldfarb et al. discloses a mitral prosthesis control device (Interpreted as being the same control device disclosed previously in claim 22) disposed in the venous portion to facilitate remote deployment of each of a plurality of grasping elements of the prosthesis (Proximal manipulation of 90 by means of handle 312 facilitates deployment of 16, 16’, paragraphs [0142-0143 and 0185-0186]).  
Regarding claim 25, Goldfarb et al. discloses a detachment actuator (304, FIGs 47 and 55-56) configured to separate the mitral prosthesis from at least one of the venous portion and the arterial portion of the elongate catheter body (Paragraph [0186]; detachment actuator 304 is manipulated to release 16 from the catheter body during deployment).
Regarding claim 32, Goldfarb et al. discloses the mitral prostheses includes a base (Distal joining point of each of 16, 16’, FIG 48) and at least one tissue grasper (Each of the barbs on 16, FIG 48). 
Regarding claim 33, Goldfarb et al. discloses the at least one tissue grasper is covered by a fabric material (Paragraph [0133]).
Regarding claim 40, Goldfarb et al. discloses a guidewire (92, FIG 48) configured to extend through the venous portion of the elongate catheter body from the venous end to support an anchor portion of the elongate catheter body (Paragraph [0139, 0185-0186]; 92 extends to a proximal portion of the catheter body towards the distal end to an area interpreted as an “anchor portion”).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771